NbwMAN, J.
The answer seems to have stated sufficiently •a partial defense to the action, and a counterclaim. It was sufficient as against a demurrer ore ienus. There was testimony which tended to prove both the defense and the' counterclaim. So, it could not be error to refuse the motion to direct a verdict for the plaintiff for its whole claim. These are the errors claimed, aside from rulings on the admission of testimony and exceptions to the charge of the court.
By the contract, the plaintiff was to ship the lumber as ordered by the defendant. It was contemplated that some ■of it, at least, was to be shipped to defendant’s customers. It was to be graded to suit customers. It was to be loaded by the plaintiff, into the cars, and shipped in accordance with defendant’s orders. By its order, nothing but common ■or better was to be shipped to Chicago. The only grading required was to select out the commons and better, and to leave the culls. The worthless culls had not been bought by the defendant, and should not have been shipped at all. Manifestly, if culls were shipped to Chicago, where they were of less value than at Centralia, the defendant would be *386damaged. The measure of such damages would be the difference between the value at Chicago and the value at Cen-tralia, with the difference in freight between the two points. If worthless culls were shipped to Chicago, the defendant was damaged the whole amount of freight which it necessarily paid on them. The culls and worthless culls were shipped intermixed with common and better; so that the defendant necessarily paid the freight on all, in order to get its own. And so much of plaintiff’s claim as was for such worthless culls was in excess of plaintiff’s 'right, and should be deducted from its claim; for the worthless culls were not included in the sale, and were not accepted by the defendant at Chicago. These were the matters which were submitted to the jury.
Other matters were controverted on the trial, and many of the alleged errors relate to such other matters, which were eliminated from the case in its submission to the jury. Of this the plaintiff has no reason for complaint. It was submitted in a charge which seems to be clear, fair, and free from errors, at least so far as these issues are concerned. There were many exceptions to rulings on questions of the admission of testimony, and to parts of the charge of the court. They have little relation to the matters submitted, and, if erroneous, did not prejudice the plaintiff.
By the Gourt. — The judgment of the circuit court is affirmed.